Citation Nr: 1423579	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a skin disability, to include as a result of herbicide exposure.

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The service connection issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2002 rating decision denied service connection for skin and bilateral foot disabilities and the Veteran was notified of the decision, but did not appeal.

2.  Evidence added to the record since the October 2002 rating decision raises a reasonable possibility of substantiating the claims for service connection for a skin disability and a bilateral foot disability.

CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence was received and the claim for service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An October 2002 rating decision denied service connection claims for a skin disability and for a bilateral foot disability.  The Veteran was notified of those decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since October 2002 includes VA treatment reports and the Veteran's statements and testimony in support of the claims.  At the hearing in November 2013 the Veteran provided additional details as to the circumstances of his service in the Republic of Vietnam and the treatment he received at that time.

Based upon the evidence of record, the Board finds that the evidence received since the October 2002 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes evidence not previously of record that may reasonably result in substantiation of the claims.  Therefore, the claims must be reopened.  To that extent only, the appeals are allowed.


ORDER

New and material evidence was received to reopen a claim of entitlement to service connection for a skin disability and to that extent only, the appeal is granted. 

New and material evidence was received to reopen a claim of entitlement to service connection for a bilateral foot disability, and to that extent only the appeal is granted.


REMAND

A review of the record shows the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159 (2013).  

The Veteran contends that he has skin and bilateral foot disabilities that developed during active service and have continued.  He also contends that a skin disability developed as a result of herbicide exposure.  Records show that during service he received treatment for a face rash and for foot problems in February 1969.  VA treatment records dated in 1980 show diagnoses of xerosis and pseudofolliculitis barbae, and a July 1987 report noted a diagnosis of "A/O Rash."  A December 2000 VA treatment report noted the Veteran had been treated at a Dessert Springs Hospital for a right foot injury.  

In a May 2001 VA Form 21-4142, the Veteran indicated he had received treatment for a skin disability at VA medical facilities in Peoria, Illinois, and that in his July 2010 application for VA benefits he reported that from 1970 to 2010 he had received treatment for a skin disability at VA medical facilities in Peoria, Illinois, and in Memphis, Tennessee.  A review of the available record shows no specific efforts to obtain records dated prior to August 1980 from the Peoria VA medical facility and that a December 2001 VA report noted the Veteran's Memphis VA treatment records could not be retrieved from storage without further explanation.  VA treatment records from the Memphis medical facility dated from April 2002 to June 2012 were subsequently added to the record.  Therefore, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the claims file, including any records for treatment in Peoria, Illinois, prior to August 1980 and in Memphis, Tennessee, prior to April 2002, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a skin disability as a result of active service, to include as a result of herbicide exposure.  The examiner must review the claims file, including treatment in service in February 1969 for a face rash, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

3.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a bilateral foot disability as a result of service.  The examiner must review the claims file, including treatment in service in February 1969 for foot problems, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


